987 A.2d 637 (2009)
DEPARTMENT OF LABOR & INDUSTRY BUREAU OF WORKERS' COMPENSATION, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (CRAWFORD & COMPANY), Respondent.
No. 145 MAL 2009
Supreme Court of Pennsylvania.
December 17, 2009.


*638 ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether the Supersedeas Fund may deny reimbursement of medical treatment rendered before an insurer requested supersedeas, where the Workers' Compensation Act only permits reimbursement of amounts paid as a result of a denial of supersedeas?